BBH TRUST BBH MONEY MARKET FUND REGULAR SHARES (BBMXX) INSTITUTIONAL SHARES (BBSXX) SUPPLEMENT DATED OCTOBER 5, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED OCTOBER 28, 2011, AS SUPPLEMENTED JANUARY 5, 2012 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”).Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. The “Legal Counsel” section of the SAI is hereby revised to remove the reference to Morgan, Lewis & Bockius LLP and replaced with the following: Bingham McCutchen LLP, 2treet NW, Washington, DC 20006-1806, serves as legal counsel to the Trust. The reference to Morgan, Lewis & Bockius LLP under “Legal Counsel” in the Appendix of the SAI is removed and replaced with the following: Bingham McCutchen LLP PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
